Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BS-697

IN RE: BRYNEE K. BAYLOR,
                         Respondent.                    Board Docket No. 15-BD-026
Bar Registration No. 475406                             BDN: 153-11, et al.

BEFORE: Fisher and McLeese, Associate Judges, and Newman, Senior Judge.

                                     ORDER
                                (FILED - July 30, 2015)

      On consideration of the affidavit of Brynee K. Baylor, wherein she consents to
disbarment from the Bar of the District of Columbia, pursuant to § 12 of Rule XI of the
Rules of the District of Columbia Court of Appeals Governing the Bar of the District of
Columbia, which affidavit has been filed with the Clerk of this Court, and the report and
recommendation of the Board on Professional Responsibility, it is this 30th day of July
2015,

      ORDERED that Brynee K. Baylor is hereby disbarred by consent, effective
forthwith. The effective date of respondent’s disbarment shall run, for reinstatement
purposes, from the date respondent files a compliant affidavit with both the Court and
the Board, and serves a copy on Bar Counsel, pursuant to D.C. Bar Rule XI, § 14 (g).

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed
or otherwise made available except upon order of the court or upon written consent of
the respondent.

      The Clerk shall cause a copy of this order to be transmitted to the Chairman of the
Board on Professional Responsibility and to the respondent, thereby giving her notice
of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                          PER CURIAM